--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT dated as of December 11, 2009 (as the same may be
amended, restated, supplemented or otherwise modified from time to time
hereafter, this “Agreement”), is entered into by and between Columbia
Laboratories, Inc., a Delaware corporation having its corporate offices at 354
Eisenhower Parkway, Livingston, New Jersey 07039 (the “Company”), and Frank C.
Condella, Jr. (“Executive”).
 
WITNESSETH:
 
WHEREAS, Executive was elected Interim Chief Executive Officer of the Company on
December 11, 2009, to be effective as of December 15, 2009; and
 
WHEREAS, the Company wishes to employ Executive on the terms and conditions set
forth in this Agreement; and
 
WHEREAS, the Company and Executive desire to enter into this Agreement so the
rights, duties, benefits, and obligations of each regarding Executive’s
employment for and by the Company will be fully set forth under the terms and
conditions stated within this Agreement;
 
NOW THEREFORE, in consideration of the mutual promises and undertakings
hereunder, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
1. At-will.  Executive’s employment is “at will”.  Either the Executive or the
Company may terminate the Executive’s employment with the Company at any time,
upon two weeks’ notice, and for any or no reason.  Nothing in this Agreement or
in any other statement shall be interpreted to be in conflict with or to
eliminate or modify in any way the employment-at-will status of the Executive.
 
2. Title; Duties.
(a) Executive shall be the Interim Chief Executive Officer of the
Company.  Executive will perform duties customarily associated with such
position, including, but not limited to, duties relating to the overall
management of the development, testing, registration, manufacturing, licensing,
marketing and selling of pharmaceutical products for the Company and its
affiliates, and such other duties commensurate with the job description as may
be assigned to him from time to time by the Board of Directors of the Company
(the “Board”) or its designee.  Executive shall have an office at the Company’s
headquarters located in Livingston, New Jersey, but he may also conduct the
Company’s business from his offices in Massachusetts.  Executive will not be
required to relocate to the Livingston, New Jersey area.  Executive will report
to the Company’s Board in accordance with applicable law, the Company’s by-laws,
and otherwise as reasonably necessary to keep the Board apprised of material
business issues.
 
(b) Except as provided in the following sentence, Executive agrees to devote his
entire business time and attention to the performance of his duties under this
Agreement.  The Company acknowledges that Executive currently serves as a
director of SkyePharma PLC and will serve as Chairman from 1 January 2010 and
also serves as a director of Fulcrum Pharma plc.  Executive may spend such time
as is reasonably necessary to continue to perform his duties in such
capacities.  He shall perform his duties to the best of his ability and shall
use his best efforts to further the interests of the Company.  Executive shall
perform his duties and will be required to travel as reasonably necessary to
perform the services required of him under this Agreement.  Executive represents
and warrants to the Company that he is able to enter into this Agreement and
that his ability to enter into this Agreement and to fully perform his duties
hereunder are not limited to or restricted by any agreements or understandings
between Executive and any other person.  For the purposes of this Agreement, the
term “person” means any natural person, corporation, partnership, limited
liability partnership, limited liability company, or any other entity of any
nature.  Neither the Company nor Executive is currently aware of any conflict
that might exist as a result of Executive’s involvement with SkyePharma PLC and
Fulcrum Pharma plc.
 
(c) Executive will observe the reasonable rules, regulations, policies and/or
procedures which the Company may now or hereafter establish governing the
conduct of its business, except to the extent that any such rules, regulations,
policies and/or procedures may be inconsistent with the terms of this Agreement,
in which case the terms of this Agreement shall control.  The Company
acknowledges and agrees that notwithstanding any provisions of this Agreement
(including, but not limited to, the provisions of Exhibit A) or any provision of
any statute, rule, regulation, policy and/or procedures, Executive shall not be
under any obligation to and shall not (i) use in the performance of his duties
hereunder; nor (ii) disclose to Company, any confidential or proprietary
information he has acquired or acquires as a result of his position as a
director and/or chairman of Skyepharma PLC or as a director of Fulcrum Pharma
plc, whether or not such information may be of relevance or value to the Company
and Executive shall have no liability of any nature for failing to do so.
 
3. Employment Contract.  The Company and Executive acknowledge that the terms of
his employment are set forth in this Agreement.  If Executive’s employment
terminates for any reason, Executive shall not be entitled to any payments,
benefits, damages, awards or compensation other than as provided in this
Agreement.
 
4. Compensation.
(a) Subject to tax withholdings and other legally required deductions, effective
December 15, 2009 the Company will pay Executive an annual base compensation of
$375,000 per year to be paid in accordance with the Company’s normal payroll
practices during the term of this Agreement (“Base Salary”).
 
(b) Upon execution hereof, the Company is issuing Executive options to purchase
100,000 shares of Common Stock with an exercise price equal to the fair market
value of the Company’s common stock on the date of grant.  The date of grant
shall be the date on which this Employment Agreement is fully executed by the
Company and the Executive.  Subject to the following sentence, such options
shall vest on the first anniversary of this Agreement; provided, however, that
if a significant corporate transaction is consummated prior to the first
anniversary of this Agreement, 50% of such options shall vest on the date such
significant corporate transaction is consummated.  In either case, such options
shall only vest if, at the time they would otherwise vest, Executive is then
performing services for the Company as Executive or as an employee, director or
paid consultant.  The determination of whether a significant corporate
transaction has been consummated shall be made by the Board in a timely fashion,
and upon a written request by the Executive to the Company’s Chairman of the
Board of Directors.
 
(c) Except as provided in (a) and (b) above, or unless otherwise determined by
the Board, Executive shall not be entitled to participate in any equity
incentive or bonus plans of the Company.
 
5. Benefits.
 
(a) Executive and his dependents shall be eligible, at the Executive’s option,
to participate in all employee benefits plans, policies and programs that are
available to executive level employees of the Company other than group medical,
dental and vision plans.
 
(b) Executive shall be entitled to accrue paid time off (“PTO”) during the term
of this Agreement in accordance with the Company’s standard policy and in an
amount commensurate with other executive level employees of the Company.
 
(c) Executive shall be entitled to a non-accountable payment of $2,000 per month
in lieu of his receiving group medical, dental and vision benefits which are
available to other executive employees.  In addition, Executive shall be
entitled to reimbursement for reasonable business expenses for travel and
entertainment incurred on behalf of the Company and other business-related
expenses, if approved by the Chairman of the Board, in each case, upon
submission of itemized receipts for such expenses.
 
6. Termination Upon Death.  Executive’s employment shall terminate immediately
upon his death.
 
7. Compensation Upon Termination.
 
(a) If Executive’s employment is terminated by Death, Executive shall be
entitled to receive:
 
(i)  
the Base Salary through the date of termination; and

 
(ii)  
the pro-rated portion of the $2,000 monthly expense allowance through the date
of termination.

 
8. Confidentiality.  Executive is entering into the Employee Proprietary
Information Agreement between the Company and Executive as attached hereto as
Exhibit A and incorporated by reference as if fully set forth herein.
 
9. Cooperation.  Executive agrees to cooperate on a reasonable basis in the
truthful and honest prosecution and/or defense of any claim in which the
Company, its affiliates, and/or its subsidiaries may have an interest (subject
to reasonable limitations concerning time and place), which may include without
limitation making himself available on a mutually agreed, reasonable basis to
participate in any proceeding involving the Company, its affiliates, and/or its
subsidiaries, allowing himself to be interviewed by representatives of the
Company, its affiliates, and/or its subsidiaries without asserting or claiming
any privilege against the Company, its affiliates, and/or its subsidiaries,
appearing for depositions and testimony without requiring a subpoena and without
asserting or claiming any privilege against the Company, its affiliates, and/or
its subsidiaries, and producing and/or providing any documents or names of other
persons with relevant information without asserting or claiming any privilege
against the Company, its affiliates, and/or its subsidiaries; provided that, if
such services are required after termination of this Agreement, the Company, its
affiliates, and/or its subsidiaries shall provide Executive with reasonable
compensation for the time actually expended in such endeavors and shall pay his
reasonable expenses incurred at the prior and specific request of the Company,
its affiliates, and/or its subsidiaries.
 
10. Remedies.  Executive acknowledges and agrees that the Company’s remedy at
law for a breach or threatened breach of the provisions of this Agreement would
be inadequate and, in recognition of this fact, in the event of a breach or
threatened breach by Executive of any provision of this Agreement, it is agreed
that, in addition to any available remedy at law, the Company shall be entitled
to, without posting any bond, specific performance, temporary restraining order,
temporary or permanent injunction, or any other equitable relief or remedy which
may then be available; provided, however, nothing herein shall be deemed to
relieve the Company of its burden to prove grounds warranting such relief nor
preclude Executive from contesting such grounds or facts in support
thereof.  Nothing herein contained shall be construed as prohibiting the Company
from pursuing any other remedies available to it for such breach or threatened
breach thereof.
 
11. Applicable Laws and Consent to Jurisdiction
 
.  The validity, construction, interpretation, and enforceability of this
Agreement shall be determined and governed by the laws of the State of New
Jersey without giving effect to the principles of conflicts of law.  For the
purpose of litigating any dispute that arises under this Agreement, the parties
hereby consent to exclusive jurisdiction of, and agree that such litigation
shall be conducted in, any state or federal court located in the State of New
Jersey.
 
12. Severability.  The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.  The parties agree that the covenants set forth herein are
reasonable.  Without limiting the foregoing, it is the intent of the parties
that the covenants set forth herein be enforced to the maximum degree permitted
by applicable law.  As such, the parties ask that if any court of competent
jurisdiction were to consider any provisions of this Agreement to be overly
broad based on the circumstances at the time enforcement is requested, that such
court “blue pencil” the provision and enforce the provision to the full extent
that such court deems it to be reasonable in scope.
 
13. Miscellaneous; Waiver.
 
(a) Executive further agrees that this Agreement, together with Exhibit A, the
Indemnification Agreement dated as of March 10, 2009 between the Company and
Executive, and the Agreement dated as of July 18, 2009 between the Company and
Executive relating to consulting services (“July 18 Agreement”), as amended by
the First Amendment to the July 18 Agreement dated as of September 9, 2009, each
of which is incorporated by reference as if fully set forth herein, set forth
the entire employment agreement between the Company and Executive, supersede any
and all prior agreements between the Company and Executive, and shall not be
amended or added to except in writing signed by the Company and
Executive.  Executive understands that he may not assign his duties and
obligations under this Agreement to any other party and that the Company may, at
any time and without further action by or the consent of Executive, assign this
Agreement to any of its affiliated companies.
 
(b) The Company and Executive agree that the July 18 Agreement, as amended by
the First Amendment, terminated as of the close of business on October 31, 2009
and has not been extended.   The Company and Executive agree that the grant of
12,000 shares of restricted Common Stock of the Company, which was Executive’s
compensation under the July 18 Agreement for the month of October 2009, shall
vest on December 31, 2009 in accordance with the July 18 Agreement, as amended
by the First Amendment.
 
14. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute one and the same agreement.
 
15. Successors and Assigns.  This Agreement shall be binding on the successors
and heirs of Executive and shall inure to the benefit of the successors and
assigns of the Company.
 
16. Notices.  Any notice required or permitted hereunder shall be in writing and
shall be sufficiently given if personally delivered or if sent by registered or
certified mail, postage prepaid, with return receipt requested,
addressed:  (a) in the case of the Company, to Columbia Laboratories, Inc., 354
Eisenhower Parkway, Livingston, New Jersey 07039, attn.:  General Counsel, and
(b) in the case of Executive, to Executive’s last known address as reflected in
the Company’s records, or to such other address as Executive shall designate by
written notice to the Company.  Any notice given hereunder shall be deemed given
at the time of receipt thereof by the person to whom such notice is given.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates set
forth below.
 
EXECUTIVE
 
/S/ Frank C. Condella,
Jr.                                                              
Frank C. Condella, Jr.
 
Date:  December 11, 2009
COLUMBIA LABORATORIES, INC.
 
By:  /S/ Stephen G.
Kasnet                                                               
       Name: Stephen G. Kasnet
       Title: Chairman
 
Date:  December 11, 2009
 


 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
EMPLOYEE PROPRIETARY INFORMATION AGREEMENT
 
This Employee Proprietary Information Agreement (the “Agreement”) is made as of
December 11, 2009, between Frank C. Condella, Jr. (referred to below as “I”,
“My”, “Myself”, or “Me”) and Columbia Laboratories, Inc., having an office at
354 Eisenhower Parkway, Livingston, NJ 07039 (referred to below together with
its subsidiaries and affiliates as the “Company”).
 
RECITALS
 
A.           The Company is engaged in a continuous program of research,
development, production, distribution, and marketing with respect to its present
and future business; and
 
B.           I understand that My employment with the Company creates a
relationship of confidence and trust between the Company and Me with respect to
any information:  (a) applicable to the business of the Company, or (b)
applicable to the business of any client or customer of the Company, that may be
made known to Me by the Company, any client or customer of the Company, or
learned by Me during the period of My employment.  I understand that this
information constitutes a very valuable asset of the Company.
 
NOW, THEREFORE, in consideration of My employment by the Company and the salary
and other employee benefits I will receive from the Company for My service, I
hereby agree as follows:
 
1.           Proprietary Information.  The Company possesses and will come to
possess information that has been created, discovered or developed, or has
otherwise become known to the Company (including without limitation, information
created, discovered, developed or made known by or to Me arising out of My
employment by the Company), and/or in which property rights have been assigned
or otherwise conveyed to the Company, which information has commercial value in
the business in which the Company is engaged.  All of the aforementioned
information is hereinafter called “Proprietary Information.”  Any information
disclosed to Me by the Company, or to which I have access (whether I or others
originated it) during the time I am employed by the Company and solely by virtue
of my employment with the Company, that the Company or I reasonably consider
Proprietary Information or that the Company treats as Proprietary Information,
will be presumed to be Proprietary Information.
 
By way of illustration, but not limitation, Proprietary Information includes
trade secrets, processes, formulae, data and know-how, improvements, inventions,
techniques, marketing plans, strategies, forecasts, customer lists, and finance
and business systems, except that Proprietary Information does not include any
inventions or patents that I created, discovered, owned or developed either
(a) prior to my employment with the Company or after my Company employment ends,
or (b) independently from my employment with the Company, regardless of when I
create, discover, own or develop the invention or patent.
 
(a)           Company as Sole Owner.  I agree and acknowledge that all
Proprietary Information shall be the sole property of the Company and its
assigns, and the Company and its assigns shall be the sole owner of all patents
and trade secrets and any other rights in connection therewith.
 
(b)           Assignment of Rights; Obligation of Confidentiality.  I hereby
assign to the Company any rights I may have or acquire in all Proprietary
Information.  At all times during My employment by the Company and at all times
after termination of such employment, I will keep in confidence and trust all
Proprietary Information and, except as I may be authorized to make disclosure in
the ordinary course of performing My duties as an employee of the Company, I
will not disclose, sell, use, lecture upon or publish any Proprietary
Information or anything relating to it without the prior written consent of the
Company.
 
2.           No Competition.  I agree that during the period of My employment by
the Company I will not, without the Company’s prior written consent, engage in
any employment or other activity for any person, company or entity engaged in
any business that is competitive with the Company’s business other than such
services I might perform; provided that My service as a director of SkyePharma
PLC and as a director of Fulcrum Pharma plc shall not be deemed to violate this
Section 2.
 
3.           Other Proprietary Rights.  All documents, data, records, apparatus,
equipment, chemicals, molecules, organisms, and other physical property, whether
or not pertaining to Proprietary Information, furnished to Me by the Company or
produced by Me or others in connection with My employment shall be and remain
the sole property of the Company and shall be returned promptly to the Company
as and when requested by the Company.  Should the Company not so request, I
shall return and deliver all such property upon termination of My employment by
Me or the Company for any reason and I will not take with Me any such property
or any reproduction of such property upon such termination.
 
4.           No Breach of Confidentiality.  I represent that My performance of
all terms of this Agreement and that My employment by the Company does not and
will not breach any obligation of confidentiality that I have to others, which
existed prior to My employment by the Company.  I have not brought or used, and
will not bring with Me to the Company or use any equipment, supplies, facility
or trade secret information of any former employer or any other person, which
information is not generally available to the public, unless I have obtained
written authorization for their possession and use, and promptly provided such
written authorization to the Company.  I have not entered into, and I agree I
will not enter into, any agreement either written or oral in conflict with this
Agreement.
 
5.           Injunctive Relief.  I acknowledge and agree that the Company’s
remedy at law for a breach or threatened breach of any of the provisions of this
Agreement would be inadequate and, in recognition of that fact, in the event of
any such breach or threatened breach, I agree that, in addition to its remedy at
law, the Company shall be entitled to equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy that may then be available.  Nothing herein contained
shall be construed as prohibiting the Company from pursuing any other remedies
available to it for such breach or threatened breach.
 
6.           Not Debarred.  I warrant and represent that I have never been, and
am not currently an individual who has been, debarred by the United States Food
and Drug Administration (“FDA”) pursuant to 21 U.S.C. §336a (a) or (b)
(“Debarred Individual”) from providing services in any capacity to a person that
has an approved or pending drug product application.  I further warrant and
represent that I have no knowledge of any FDA investigations of, or debarment
proceedings against, Me or any person or entity with which I am, or have been,
associated, and I will immediately notify the Company if I become aware of any
such investigations or proceedings during the term of My employment with the
Company.
 
7.           Miscellaneous Provisions.
 
(a)           Employment.  Nothing in this Agreement shall alter My at will
employee status or be construed to create a specific term of employment or a
promise of continued employment.  Either I or the Company may terminate the
employment relationship for any reason at any time, with or without notice.
 
(b)           Enforceability.  If one or more of the provisions contained in
this Agreement shall, for any reason, be held to be excessively broad as to
scope, activity, subject or otherwise, so as to be unenforceable at law, such
provision or provisions shall be construed by the appropriate judicial body by
limiting or reducing it or them, so as to be enforceable to the maximum extent
compatible with then applicable law.  If any provision of this Agreement shall
be declared invalid, illegal or unenforceable, such provision shall be severed
and all remaining provisions shall continue in full force and effect.
 
(c)           Assignment.  This Agreement is not assignable by Me without the
written consent of the Company, which consent may be withheld for any reason or
no reason.  In light of the very personal and critical nature of this Agreement,
I recognize that it is unlikely such consent would ever be granted.
 
(d)           Entire Agreement.  This Agreement contains the entire agreement
between Me and the Company with respect to the subject matter of this Agreement
and supersedes all prior or contemporaneous oral or written agreements,
statements, representations, or understandings between Me and the Company, or
any employee of the Company.  This Agreement may be amended only by a written
instrument signed by Me and the Company.
 
(e)           Effective Date.  This Agreement shall be effective as of the first
day of My employment by the Company, as affirmed or reaffirmed by my signature
below.
 
(f)           Binding Effect.  This Agreement shall be binding upon Me, My
heirs, executors, assigns and administrators and shall inure to the benefit of
the Company, its successors and assigns.
 
(g)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New Jersey without regard to its
rules on conflicts of law.
 
COLUMBIA LABORATORIES,
INC.                                                                                     EMPLOYEE


By:__/S/ Stephen G.
Kasnet                                                                                               
S/ Frank C. Condella, Jr.
Name: Stephen G.
Kasnet                                                                                                    Frank
C. Condella, Jr.
Title: Chairman



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------